Citation Nr: 1622251	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a left lower extremity disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional office (RO).  These matters were previously before the Board in June 2015 when they were remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of service connection for a disability manifested by chest pain, and for a left lower extremity disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Any right shoulder disability the Veteran sustained in service was acute and resolved without residual disability; a chronic right shoulder disability was not manifested during the Veteran's service; and the preponderance of the evidence is against a finding that the Veteran has a right shoulder disability which is attributable to or related to service.  





CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran's service treatment records show that in October 1984, he suffered a bruised right shoulder with swelling after falling while running; the diagnosis was contusion, abrasions of the right shoulder.  On July 1985 separation examination, the Veteran's upper extremities were normal on clinical evaluation, and he denied having or having had painful or "trick" shoulder or elbow.  The Veteran contends that he has continued to experience right shoulder pain since service.  See February 2015 video conference hearing testimony; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  He has submitted supporting lay statements indicating that the Veteran has complained of right shoulder pain since service.  See, e.g., March 2015 E. Isaac, E. Scott, and D. Jones, Sr. lay statements.   

The post-service evidence of record includes his complaints of right shoulder pain, continued since an old injury during service.  See June 2015 Free Medical Clinic record.  

On June 2015 VA shoulder and arm conditions examination, the Veteran reported intermittent right shoulder pain with heavy lifting and repeated use.  It was noted that he sustained a right shoulder injury during a fall during active service.  Physical examination revealed tenderness along the posterior aspect of the shoulder (scapula).  X-rays revealed bony overgrowth of the acromioclavicular joint, but no evidence of degenerative or traumatic arthritis.  The diagnosis was right shoulder strain.  

In a November 2015 VA Addendum opinion, it was indicated that the Veteran's service treatment records showed complaints of a bruised right shoulder after a fall, which was treated and resolved with no sequelae or complaints at separation or since.  It was found that the right shoulder condition in service was acute, minor, and resolved in service, with no evidence of sequelae present at separation or since.  Therefore, it was less likely as not that his current right shoulder strain found on June 2015 VA examination was related to his service and the acute, resolved injury approximately 30 years prior (which was not a strain, and was not chronic).  

On review of the evidence above, the Board notes at the outset that the Veteran is shown to have complained of and received treatment for his right shoulder during service.  In addition, the evidence shows that the Veteran has complained of right shoulder pain after service, and was diagnosed with right shoulder strain.  However, the Board finds that a right shoulder disability did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is not shown to be causally or etiologically related to service.  

Post-service, the only evidence relating the Veteran's right shoulder disability to service are his lay statements and supporting lay statements that he has had right shoulder pain since service.  The Board finds these lay statements to be of limited probative value and to be inconsistent with the other medical evidence of record.  Indeed, while the Veteran now asserts that he has experienced right shoulder pain and symptomatology since service, in the more contemporaneous medical examination in July 1985, the Veteran had no complaints regarding his right shoulder, and there was no abnormality found on clinical evaluation.  The Board finds this lack of complaint on separation examination to be even more probative because the Veteran reported other symptomatology (i.e., chest pain), but provided no complaints regarding his right shoulder.  Inconsistencies in the record weigh against the Veteran's credibility as to the assertion of recurrence of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

It is conceded that the Veteran injured his right shoulder during service.  It is also conceded that the Veteran has reported he experienced right shoulder pain since service.  Whether the Veteran's right shoulder injury during service and his complaints post-service of right shoulder pain and current evidence of a right shoulder disability are related is a matter that requires medical expertise to determine.  The Veteran has not indicated that he has the requisite medical expertise to provide such an opinion, and in fact, does not do so.  Hence, the Board finds the Veteran's statements and supporting lay statements are of limited probative value.  

While the Veteran is competent to report that he had right shoulder problems, he is not competent to diagnose right shoulder strain, a diagnosis that is based on the results of diagnostic testing and medical expertise, or opine as to the etiology of the disorder.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's assertions are not competent or sufficient.  The weight of the competent medical evidence demonstrates that the Veteran's right shoulder disability began many years after his active service, was not caused by any incident of service, and is not proximately due to or the result of service.  

The only competent opinion of record that addressed the etiology of the Veteran's right shoulder disability on a direct basis was the November 2015 VA examiner's opinion.  Such opinion was provided after considering the medical evidence and review of the Veteran's claims file, and opined that it was less likely as not that the current right shoulder strain diagnosed on June 2015 VA examination was related to service 30 years prior, noting that the right shoulder condition in service was acute and minor, and resolved with no evidence of sequelae present at separation, and which was also not a strain or chronic in nature.  The opinion was based on reasonable medical principles that are supported by the evidentiary record.  There is no competent opinion to the contrary.  Hence, the Board finds the November 2015 VA examiner's opinion to be the most persuasive evidence of record.  

The weight of the competent medical evidence demonstrates that the Veteran's right shoulder disability began more than one year after his active service, and was not caused by any incident of service.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  


ORDER

Service connection for a right shoulder disability is denied.  






REMAND

After a review of the evidence of record, the Board finds that additional development is necessary regarding the claims for service connection for a disability manifested by chest pain, and for a left lower extremity disability.  

Regarding the claim for service connection for a disability manifested by chest pain, the Veteran's service treatment records show that in June 1985, the Veteran complained of ongoing chest pain for three days; no diagnosis was provided, but it was noted the pain was not substernal, that the pain was not increased with deep breathing or coughing, and there was no tenderness with palpation or with twisting.  On July 1985 separation examination, the heart, lungs and chest were normal on clinical evaluation.  The Veteran reported ongoing chest pains, but denied palpation or pounding heart, heart trouble, or high or low blood pressure.  The Veteran contends that he has continued to experience chest pain since service, and the Board finds his contentions as to the recurrence of chest pain since service to be both competent and credible.  Accordingly, in June 2015, the Board remanded this matter for additional development, to include obtaining a VA examination and opinion whether the Veteran has a disability manifested by chest pain.  

On June 2015 VA heart conditions examination, it was noted that the Veteran has never been diagnosed with a heart condition.  The Veteran reported a history of hypertension diagnosed in the 1980s during service.  He stated he currently experiences intermittent sharp pains in his chest while at rest.  EKG and chest x-ray in June 2015 were normal.  

In a November 2015 VA Addendum opinion, it was indicated that the Veteran's service treatment records showed complaints of chest pain, diagnosed as non-cardiac in origin.  There was no evidence of hypertension or diagnosis of hypertension in service.  It was opined that based on the lack of a cardiac condition in service, or the intervening 30 years since service, and the lack of a cardiac condition at this time, it was less likely as not that the Veteran has a cardiac condition related to service.  In regards to the hypertension, it was noted that such was not diagnosed or present in service, and "prehypertension" was diagnosed in 2011.  With the lack of nexus of hypertension in service, it was less likely as not that hypertension diagnosed in 2011 is related to service 30 years prior.  

After a review of the June 2015 VA heart conditions examination and addendum opinion in November 2015, it remains unclear whether the Veteran has a disability manifested by chest pain, whether cardiac or of some other unknown origin.  As noted above, the Board finds the Veteran's contentions as to the recurrence of chest pain since service to be both competent and credible.  Inasmuch as there remains uncertainty in the claim for service connection for a disability manifested by chest pain, the Board finds that this issue must again be remanded for another examination and opinion.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Regarding the claim for service connection for a left lower extremity disability, the Board remanded this matter in June 2015 for additional development, including obtaining a VA examination and opinion.  It was noted that the Veteran's service treatment records show that in December 1984, he reported he dropped a "water buffalo" (i.e., used to transport water to soldiers in the field) on his left foot.  Physical examination revealed mild swelling and tenderness of the medial aspect in the arch; the diagnosis was soft tissue contusion of the left foot.  At the February 2015 video conference hearing, the Veteran testified that he has experienced left knee pain since service.  

On June 2015 VA examination, the Veteran was diagnosed with chronic left foot strain.  In a November 2015 VA opinion, it was opined that the left foot condition during service was acute, minor, and resolved in service, with no evidence of sequelae present at separation or since.  Therefore, it was less likely as not that his current left foot strain was related to his service.  Significantly, this opinion, and the examination, did not consider the entire left lower extremity, including the knee, as requested in the prior Board remand.  Such is critical in this case because the Veteran has reported he has experienced left knee pain since service, and a June 2015 MRI of the left knee was consistent with partial thickness tear of the lateral collateral ligament and focal tendinopathy and/or partial tear of the origin of the popliteal tendon.  The etiology of any diagnosed left knee disability, to include that found June 2015 MRI, has not been addressed.  Accordingly, this matter must be remanded again for a proper examination and opinion that encompasses the entire left lower extremity (and not just the left foot).  Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must provide an examination that is adequate for rating purposes).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.  

2. With any necessary assistance from the Veteran, obtain all outstanding records of private treatment.  

3. After completion of the development requested above, provide the Veteran an appropriate VA examination regarding his claim for service connection for a disability manifested by chest pain.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not that he has a disability manifested by chest pain, whether cardiac or of other origin, that is related to or had its onset in service, to include his complaints during service noted above.  

In offering the opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible report of recurrent chest pain since service.  If it is found that the Veteran has no underlying physical disability to account for his complaints of chest pain, the examiner should specifically rule in or exclude a diagnosis of somatic symptoms or a somatoform disorder, and provide an opinion whether it is at least as likely as not such symptoms or disorder are related to service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

4. Provide the Veteran another VA examination regarding his claim for service connection for a left lower extremity disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not that he has a left lower extremity disability, to include the foot and knee, that is related to or had its onset in service, to include his complaints during service noted above.  

In offering the opinion, the examiner must specifically acknowledge and discuss the Veteran's competent report of a recurrence of left lower extremity pain since service, and consider the left knee disability found on June 2015 MRI noted above.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

5. Then readjudicate the claims on appeal.  If the benefits sought remain denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


